                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

JOHN VINCENT WATERS                               :

                    Plaintiff                     :       CIVIL ACTION NO. 18-1333

        v.                                        :             (MANNION, D.J.)
                                                                (CARLSON, M.J.)
THERESA DELBALSO,                                 :
Superintendent, and JOSH
SHAPIRO, Attorney General of                      :
Pennsylvania
                                                  :
                    Defendants

                                            ORDER

       For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

       1. The above captioned petition for writ of habeas corpus is

             DISMISSED, without prejudice, as premature for failure to exhaust

             state court remedies.

       2. The Clerk of Court is directed to CLOSE this case.

       3. There is no basis for the issuance of a Certificate of Appealability.



                                                  s/   Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1333-01-ORDER.docx
